DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

TITLE
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  A title incorporating the trained models used in the speech recognition process is suggested such as “Encoding and Decoding of Multichannel or Stereo Audio Signals”

ABSTRACT
The abstract of the disclosure is objected to because of its length. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet preferably within the range of 50 to 150 words in length. Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 58 is objected to because of the following informalities:  “reconstruct a set of second LP filter coefficients that represents a spectral envelope of an audio signal in a second channel derived from the multi-channel input audio signal, wherein the reconstruct the set of second LP filter coefficients, the apparatus is further caused to: deriving, on basis of the quantized set of first LP filter coefficients by using a predefined predictor, a set of predicted LP filter coefficients to estimate the spectral envelope of the audio signal in said second channel reconstructing prediction error on basis of one or more received codewords by using a predefined quantizer; and deriving a reconstructed set of second LP filter coefficients as a combination of the set of predicted LP filter coefficients and the reconstructed prediction error” as recited in the claim should be “reconstruct a set of second LP filter coefficients that represents a spectral envelope of an audio signal in a second channel derived from the multi-channel input audio signal, wherein in reconstructing the set of second LP filter coefficients, the apparatus is further caused to: derive, on basis of the quantized set of first LP filter coefficients by using a predefined predictor, a set of predicted LP filter coefficients to estimate the spectral envelope of the audio signal in said second channel; reconstructe a reconstructed set of second LP filter coefficients as a combination of the set of predicted LP filter coefficients and the reconstructed prediction error”. Appropriate correction is required.

Allowable Subject Matter
1.       Claims 47-68 would be allowable pending Applicant addressing the objections noted above.
          The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art fails to explicitly disclose the combination of limitations recited in the independent claims 47, 58, 67 and 68 including quantizing a set of second LP filter coefficients on basis of the quantized set of first LP filter coefficients, .
          Yoshida (US 8,768,691 B2) discloses scalable stereophonic CELP coding including the use of inter-channel prediction, but does not explicitly disclose the combination of limitations recited in the independent claims. 
         Aggarwal (“Optimal Prediction in Scalable Coding of Stereophonic Audio”) discloses directly quantizing transform coefficients of left and right channel signals of stereophonic audio of a scalable coder using modified discrete cosine transform (MDCT), including the use of a inter channel predictor applied to the left signal and result of the prediction used in quantizing the right channel signal and subsequently 
         Selten disclose Stereo Linear Predictive Coding (LPC) including quantization of the LPC coefficients, but does not explicitly disclose the combination of limitations recited in the independent claims.
         Ramprashad (“Stereophonic CELP Coding using Cross Channel Prediction”) discloses Stereophonic CELP coding with intra-channel prediction, , but does not explicitly disclose the combination of limitations recited in the independent claims. 
         Vos (“Voice Coding with Opus”) discloses predictive Stereo encoding using MDCT or LPC models, but does not explicitly disclose the combination of limitations recited in the independent claims.

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658